BALTZELL, C. J.,
dissents from so much of the opinion of the majority as asserts the deed of Mrs. Alston void. He regards it but as a transfer of the dower right and interest in the life estate, as conveying nothing else and as good for this pux’pose.
The purchase of Broome from the Union Bank he regards as made for the estate — so much as x*elates to the personalty for the administrator and as to the realty for the heirs. Broome is a tx*ustee as to this and the other property, not by any declaration he may have made of his purpose or design, but through his interference with the property of the estate.